DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ After Final Amendment filed 04/16/21 has been acknowledged.
Applicant amended Claims 1, 3, 17, and 24, cancelled Claims 6-7, 19, 25, and added new Claims 26-27, of which Claim 26 was an independent claim. The amendment contained Claims 1-5, 8-18, 20-24, and 26-27 for examination, where amended independent Claims 1 and 24 contained an allowable limitation of the original Claim 19. 
Since Examiner disagreed with a language of the amended Claims 1 and 24, the claims otherwise containing an allowable subject matter, and since a new Claim 26 could be rejected based on the same prior art on which Claim 1 was rejected earlier, Examiner contacted Mr. James Michael O’Neill, the Attorney for the application, to explain the situation and suggesting an amendment to allow the application. 
Upon consulting with the Applicant, Mr. O’Neill, agreed to an amendment that is entered as an Examiner’ Amendment into the current Office Action, as is shown in the Interview Summary.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. O’Neill; see Interview Summary, document 20210426.
Please, cancel Claims 26-27.

Please, amend Claims 1, 3, 17, and 24 as shown below:
		Claim 1: A power semiconductor transistor, comprising:
a semiconductor body coupled to a first load terminal and a second load terminal of the transistor and comprising a drift region of a first conductivity type configured to conduct a load current between the first and second load terminals;
at least one power unit cell comprising:
at least one control trench having a control trench electrode;
at least one further trench having a further trench electrode; 
at least one active mesa comprising a source region of the first conductivity type and electrically connected to the first load terminal and a channel region of a second conductivity type and separating the source region and the drift region, wherein, in the at least one active mesa, at least a respective section of each of the source region, the channel region and the drift region are arranged adjacent to a sidewall of the at least one control trench, and wherein the control trench electrode is configured to receive a control signal from a control terminal of the power semiconductor transistor and to control the load current in the at least one active 
a semiconductor barrier region of the second conductivity type formed in the semiconductor body and overlapping with at least 50% of a first width of the at least one active mesa and with a bottom of the at least one further trench,
wherein the at least one active mesa has the first width at the channel region and a second width at an opening portion of the at least one active mesa, the second width being smaller than 75% of the first width, 
wherein a p-n junction between the channel region and the drift region is disposed in an upper region of the at least one active mesa which has the first width, 
wherein the semiconductor barrier region comprises one or more openings, wherein one or more sections of the drift region extend through the one or more openings, and wherein the one or more openings laterally overlap with the at least one active mesa. 

		Claim 3:  The power semiconductor transistor of claim 1, wherein the bottom of the 

		Claim 17:  The power semiconductor transistor of claim 1, wherein the control trench electrode is configured for inducing an inversion channel within the channel region, and wherein a width of the at least one control trench is substantially constant or decreases within a portion of the at least one control trench that 

Claim 24: A power semiconductor transistor comprising at least one power unit cell having an insulated gate transistor configuration and a control trench and a source trench, the control trench and the source trench laterally confining an active mesa,  , wherein the semiconductor barrier region comprises one or more openings, wherein one or more sections of the drift region extend through the one or more openings, and wherein the one or more openings laterally overlap with the at least one active mesa. 

Allowable Subject Matter
Claims 1-5, 8-18, and 20-24 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance:  
Re Claim 1: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation of Claim 1 as: “the semiconductor barrier region comprises one or more openings, wherein one or more sections of the drift region extends through the one or more openings, and wherein the one or more openings laterally overlap with the at least one active mesa”, in combination with other limitations of the claim.
Re Claim 24: The prior art of record, alone or in combination, fail to anticipate or render obvious, such limitation of Claim 24 as: “the semiconductor barrier region comprises one or more openings, wherein one or more sections of the drift region 
Re Claims 2-5, 8-18, and 20-23: Claims 2-5, 8-18, and 20-23   are allowed due to their dependency on Claim 1.

The prior art of record include: Inoue et al. (US 2003/0102486), Baburske et al. (US 2018/0019319), Arakawa et al. (US 2015/0115314), Kitamura (US 2017/0018637), and Arakawa et al. (US 2015/00484134).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 04/30/21